Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/066590 A1 (Foreign Patent Document 2 of the Information Disclosure Statement filed 26 April 2022, hereby referred to as WO ‘590).
Regarding Claims 1 and 12, WO ‘590 discloses a mask blank, a transfer mask, and a semiconductor device manufacturing method. The mask blank comprises a light-transmitting (i.e. transparent) substrate, onto which an etching stopper film and a thin film for forming a pattern are provided (paragraph 0028 of the English translation). See Fig. 1 of the original publication, which shows the etching stopper film is formed on the substrate, and the thin film for forming a pattern is formed on the etching stopper film (paragraph 0031 of the English translation). The thin film for forming a pattern is a phase shift film (paragraph 0031 of the English translation). The exposure light is an ArF excimer laser (paragraph 0032 of the English translation). The etching stopper film is made of a material containing hafnium, aluminum, and oxygen (paragraph 0028 of the English translation). The etching stopper film has a thickness of 2-3 nm and a transmittance of greater than 85% (paragraph 0034 of the English translation and Fig. 10 of the original publication). The phase shift film is made of a material containing silicon and is free of hafnium (paragraph 0046 of the English translation). The thickness of the phase shift film is preferably less than 80 nm and more than 50 nm (paragraph 0047 of the English translation). The transfer mask (i.e. phase shift mask) possesses these features as well (paragraph 0084 of the English translation).
Regarding Claims 4 and 15, WO ‘590 discloses that the substrate is a quartz glass substrate (paragraphs 0032 and 00140 of the English translation).
Regarding Claims 5 and 16, WO ‘590 discloses that the etching stopper film is formed in contact with the transparent substrate (paragraph 0031 of the English translation, see also Fig. 1 of the original publication).
Regarding Claims 6 and 17, WO ‘590 discloses that the etching stopper film, which contains hafnium, aluminum, and oxygen, has an oxygen content of 60 atomic% or more (paragraph 0040 of the English translation).
Regarding Claims 8 and 19, WO ‘590 discloses that the phase shift film generates a phase difference of 150 degrees or more and 210 degrees or less (paragraph 0046 of the English translation).
Regarding Claims 9 and 20, WO ‘590 discloses that the phase shift mask blank and phase shift mask may include a light-shielding film on top of the phase shift film (paragraph 0068 of the English translation). The light-shielding film is preferably formed of a material containing chromium (paragraph 0069 of the English translation).
Regarding Claim 10, WO ‘590 discloses that the phase shift mask is manufactured using the phase shift mask blank (paragraph 0086 of the English translation). A transfer pattern is formed on the phase shift film by dry etching using a fluorine-based gas (paragraph 0086 of the English translation).
Regarding Claim 11, WO ‘590 discloses that the chromium light-shielding film is patterned by etching using a chlorine-based gas and subsequently dry etching the phase shift film using a fluorine-based gas (paragraph 0088 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/066590 A1 (Foreign Patent Document 2 of the Information Disclosure Statement filed 26 April 2022, hereby referred to as WO ‘590) in view of US 20160291451 A1 (Nam).
Regarding Claims 2 and 13, WO ‘590 discloses a phase shift mask blank and a phase shift mask according to instant Claims 1 and 12, respectively. However, WO ‘590 does not disclose an etching protection film comprising hafnium, silicon, and oxygen. Nam teaches a phase shift mask blank and a phase shift mask. The mask blank and mask of Nam comprises a transparent substrate, an etch-stopping film, and a phase shift film (Nam, paragraph 0053). The etch-stopping film contains one or more substances, including silicon, hafnium, and oxygen (Nam, paragraph 0055). If the etch-stopping film is a metal silicide compound, the content of the etch-stopping film is 0.1 to 10 atomic% metal, 39 to 85 atomic% silicon, and 10 to 60 atomic% light element (i.e. oxygen) (Nam, paragraph 0057). In these cases, the ratio of the silicon content to the content of the sum of hafnium and silicon would be within the range of 0.1 to 99%. WO ‘590 and Nam are analogous art because both references pertain to phase shift masks and mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an etch-stopping film comprising hafnium, silicon, and oxygen in the amounts taught by Nam for the phase-shift masks and mask blanks disclosed by WO ‘590 because these amounts provide desirable etching properties with respect to the other layers (Nam, paragraph 0054).
Claims 3, 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/066590 A1 (Foreign Patent Document 2 of the Information Disclosure Statement filed 26 April 2022, hereby referred to as WO ‘590) in view of WO 2019/225737 A1 (WO ‘737).
Regarding Claims 3 and 14, WO ‘590 discloses a phase shift mask blank and a phase shift mask according to instant Claims 1 and 12, respectively. Fig. 10 of the original publication of WO ‘590 shows the transmittance of the etching stopper film at two different thicknesses. The transmittance of the films may exceed 95%, which corresponds to an optical density of 0.22 or less. When adjusted for the thickness of the 3 nm film, the optical density per 1 nm thickness is 0.07. However, WO ‘590 is silent in regards to the etching rates of the etching protection film and the phase shift film. WO ‘737 teaches a reflective mask blank and reflective mask. The masks taught by WO ‘737 are phase shift masks (paragraph 0011 of the English translation). The masks also feature a protective film with a phase shift film above it (paragraph 0046 of the English translation, see also Fig. 1 of the original publication). The etching selectivity of the protective film with respect to the phase shift film (defined as the etching rate of the phase shift film divided by the etching rate of the protective film) is 1.5 or more, preferably 3 or more (paragraph 0046 of the English translation). Combined with the optical density per 1 nm thickness, these films would meet a value below 0.002 when input to Expression (1) of the instant application. WO ‘590 and WO ‘737 are analogous art because each reference pertains to phase shift masks and mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to have an etching protecting film meeting the values of Expression (1), as taught by WO ‘737, in the phase shift mask and mask blank disclosed by WO ‘590 because this results in a film having a high transmittance to exposure light while also being highly resistant to dry etching when patterning the phase shift film (WO ‘590, paragraph 0028 of the English translation).
Regarding Claims 7 and 18, WO ‘590 discloses a phase shift mask blank and a phase shift mask according to instant Claims 1 and 12, respectively. However, WO ‘590 is silent in regards to the etching selectivity of the etching stop layer and the phase shift layer. WO ‘737 teaches a reflective mask blank and reflective mask. The masks taught by WO ‘737 are phase shift masks (paragraph 0011 of the English translation). The masks also feature a protective film with a phase shift film above it (paragraph 0046 of the English translation, see also Fig. 1 of the original publication). The etching selectivity of the protective film with respect to the phase shift film (defined as the etching rate of the phase shift film divided by the etching rate of the protective film) is 1.5 or more, preferably 3 or more (paragraph 0046 of the English translation). WO ‘590 and WO ‘737 are analogous art because both references pertain to phase shift masks and mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a protective film having an etching selectivity with respect to the phase shift film of 1.5 or more, as taught by WO ‘737, in the phase shift mask disclosed by WO ‘590 because this selectivity allows for the phase shift film to be etched completely without damaging the protective etch stopping film layer and the substrate beneath the etching stopper film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                            

/PETER L VAJDA/Primary Examiner, Art Unit 1737 
10/08/2022